                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:16-CR-00321-RJC-DCK
    USA                                        )
                                               )
      v.                                       )               ORDER
                                               )
    DONTERRIOUS JONQUEAL DAVIS                 )
                                               )

           THIS MATTER is before the Court upon motion of the defendant pro se for

modification of his sentence. (Doc. No. 41).

           The defendant asserts that he is eligible for extra days credit under the First

Step Act of 2018 for programming and completing courses while incarcerated. (Id. at

1).

           It is the responsibility of the Attorney General, through the Bureau of

Prisons, to compute jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th

Cir. 2014) (citing United States v. Wilson, 503 U.S. 329, 334-35 (1992)). If a

defendant is not given the sentencing credit he thinks he deserves, his recourse is

first to seek an administrative remedy, 28 C.F.R. § 542.10, and after that to file a

petition under 28 U.S.C. § 2241 in the district of confinement.1 Id.

           IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

sentence modification, (Doc. No. 41), is DENIED.




1
 The defendant is serving his sentence at Petersburg Low FCI in Petersburg,
Virginia. (Doc. No. 41: Motion at 2).
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

                                       Signed: June 27, 2019




                                          2
